USCA11 Case: 19-15155      Date Filed: 05/21/2021   Page: 1 of 17



                                                                 [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 19-15155
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 6:19-cr-00012-GAP-GJK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff - Appellee,

versus

JONATHAN CHARLES HIPPS,

                                                                Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (May 21, 2021)

Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:

         Jonathan Hipps appeals his convictions related to misrepresentations to the
         USCA11 Case: 19-15155        Date Filed: 05/21/2021   Page: 2 of 17



National Aeronautics and Space Administration (“NASA”). After careful

consideration, we conclude the district court committed plain error when it allowed

a government witness to testify about (and discount) Hipps’s credibility. We

therefore vacate Hipps’s convictions.

                                           I

      From April 2013 through September 2014, Hipps worked as a technical

specialist for STAT Industry, Inc. (“STAT”), a company that described itself as

“serving the Aviation industry.” Acting as a middleman, STAT placed bids for

government contracts and hired people to fulfill those contracts. In 2014, NASA

awarded a contract to STAT to supply various materials, including stainless steel

threaded rods. The contract required that STAT comply with the Buy American

Act and provide materials manufactured in the United States.

      During this time, Hipps was 29 years old and a low-level employee at

STAT, earning $10 an hour when he started, advancing to $12 an hour by the time

he left. Hipps has a bachelor’s and a master’s degree in engineering, but had no

prior experience working in government contracting. During his time at STAT,

Hipps did not have any supervisory responsibilities.

      Deborah Raney, the president of STAT, assigned Hipps the NASA contract

to procure stainless steel threaded rods and other materials. To fulfill the contract,

Hipps contacted CBOL, a company located in California. Hipps testified that he


                                           2
          USCA11 Case: 19-15155       Date Filed: 05/21/2021    Page: 3 of 17



told CBOL the parts had to be made domestically and that he turned down CBOL’s

offer to obtain threaded rods at a cheaper price from a foreign source.

      When the threaded rods arrived, Raney inspected the rods, instructed Hipps

to remove the labels attached to them, took the paperwork into another room, and

told Hipps to get the rods shipped to NASA. Raney signed the certificate of

conformance, certifying to NASA that the threaded rods met the contract

requirements. Hipps testified that he did not know the threaded rods were not in

fact manufactured domestically. By 2018, STAT was no longer in business.

      In 2019, Hipps was criminally charged with (1) committing mail fraud, in

violation of 18 U.S.C. § 1341 and 2; (2) concealing of a material fact, in violation

of 18 U.S.C. § 1001(a)(1) and 2; and (3) making a false statement, in violation of

18 U.S.C. § 1001(a)(3) and 2. In substance, Hipps was accused of knowingly

providing stainless steel threaded rods to NASA that were not manufactured in the

United States.

      Over the course of a two-day trial, a jury heard evidence of Hipps’s alleged

scheme. As relevant to this appeal, the government presented testimony of two

investigators from the NASA Office of the Inspector General at the Kennedy

Space Center. During the investigation, Agent Shores interviewed Hipps on three

occasions, then testified to the substance of each interview at trial.

      Agent Shores first interviewed Hipps in April 2015, mostly about problems


                                           3
         USCA11 Case: 19-15155       Date Filed: 05/21/2021   Page: 4 of 17



with a different shipment of steel tubes after NASA became concerned by STAT’s

tardiness in delivering contracted items and indications that the tubes were foreign

made. According to Agent Shores, Hipps said he communicated with CBOL to

fulfill STAT’s contract with NASA and told CBOL all products had to be

manufactured domestically. Hipps denied being aware of any shipments from

STAT to NASA that contained substandard parts.

      Agent Shores interviewed Hipps again about a month later, in May 2015. At

this second interview, Hipps provided the company email addresses assigned to

him while he worked at STAT. According to Agent Shores, Hipps said again that

he told CBOL any materials provided had to be of domestic origin.

      Following this second interview, Agent Shores obtained emails associated

with Hipps’s company email addresses, as well as the STAT file folders related to

the contract with NASA for the threaded rods. Agent Shores also obtained the

labels that were removed from the threaded rods, which indicated the rods were

manufactured in India. At this point, Agent Shores’s investigation shifted to focus

on Hipps’s potential criminal culpability.

      In November 2016, Agent Shores had a third interview with Hipps, this time

with Agent DiVita, another NASA investigator, present. At this interview, Agent

Shores showed Hipps the STAT file folders he now had. According to Agent

Shores, Hipps gasped audibly when presented with the file folders. Agent Shores


                                             4
          USCA11 Case: 19-15155      Date Filed: 05/21/2021    Page: 5 of 17



also said that Hipps denied ever seeing any of the documents in the file folders and

denied having seen the words “made in India” on the labels for the threaded rods.

Agent Shores testified that, although his normal practice was to record interviews

when investigating potential criminal liability, the interview with Hipps was not

audio recorded because he had made “a mistake” and did not bring a recorder with

him.

       Agent Shores’s testimony about his interviews with Hipps included three

instances in which he commented on Hipps’s credibility. First, on direct

examination, the government asked Agent Shores about his review of Hipps’s

email with CBOL. In the email at issue, Hipps declined CBOL’s offer to obtain

threaded rods at a reduced price from a foreign source, and wrote, “Our quote must

be domestic material only. This means no raw materials outside the U.S.A. Thank

you for your consideration, though.” After Agent Shores described the email, the

government had the following exchange with Shores:

             Q. Okay. So what happened after this?

             A. This raised more questions for – for our investigation
             as to – in addition to the stainless steel tubes, we now had
             concern about the threaded rod. I also had concerns as to
             whether or not Mr. Hipps had been honest with me during
             the first two interviews.

       The second instance came after Agent Shores testified that Hipps denied

having seen documents indicating that the threaded rods were foreign made. The


                                          5
         USCA11 Case: 19-15155        Date Filed: 05/21/2021    Page: 6 of 17



government then had the following exchange with Agent Shores:

             Q. At this point had you shown him anything that was in
             the file folders or told him about anything that was in the
             file folders?

             A. No, no.

             Q. Okay.

             A. At this point, after I had advised him of – you know,
             that we had seized these, I began showing him documents
             in the file folders . . . . Mr. Hipps responded repeatedly
             that he didn’t recall seeing any of those documents. I
             challenged him on the truthfulness of that answer. He
             continued to say, “I don’t know,” or became unresponsive.
             At this point in the interview, I then showed him the
             yellow labels that had been torn off, and he told me in
             response, after looking at them, that he didn’t recall seeing
             the wording on the labels. It was at this point I told Mr.
             Hipps I no longer believed anything that he was saying.

      The third instance occurred during Agent Shores’s rebuttal testimony.

Agent Shores again testified about his recollection of the third interview with

Hipps, describing it in the following manner:

             [Hipps] stated to me, “I don’t think I saw the wording,” or
             “I didn’t see the wording.” That is when, I guess, we
             would call it – I confronted him. I made an affirmative
             statement: “I don’t believe you.”

      Agent DiVita also testified. According to Agent DiVita, during the third

interview Hipps confessed to removing the labels from the threaded rods so that it

would appear as if they were domestically manufactured. However, Agent DiVita

conceded that his contemporaneous notes did not reflect that Hipps admitted to
                                          6
         USCA11 Case: 19-15155       Date Filed: 05/21/2021    Page: 7 of 17



seeing “made in India” written on the labels. His notes also state that Hipps “was

following instructions” and “did not know it was wrong” to cut off the labels.

Agent DiVita also failed to audio record this interview.

      Hipps testified as well. Hipps said the first time he saw that the labels said

“made in India” was during the third interview with Agent Shores and Agent

DiVita, when Shores pointed to the small print on the labels indicating the origin of

the threaded rods. The labels appear as follows:




      Hipps testified he was “in shock” when he saw the labels at the third

interview. He testified that he had not confessed at the third interview to

purposefully hiding the foreign origin of the threaded rods. He testified that he
                                          7
         USCA11 Case: 19-15155       Date Filed: 05/21/2021   Page: 8 of 17



told the Agents he was unaware the threaded rods were not domestically made.

      Hipps also explained why he never saw that the labels indicated the threaded

rods were not domestically manufactured. Hipps testified that, during his

employment at STAT, Raney was upset that the company was falling behind its

deadlines for NASA contracts. He testified that he did not notice that the labels or

associated documents indicating that the threaded rods were foreign made, because

he was rushing to get the orders shipped:

             Q. Was Deborah Raney an easy person to work for?

             A. No.

             Q. Why do you say that?

             A. Because there were times when she would yell at me at
             times and – and cuss at me a lot.

             Q. Why? Why was she yelling at you? Why was she
             cussing at you?

             A. Because she was getting upset that the NASA
             solicitations . . . were falling behind the deadline that
             NASA had wanted them. NASA was calling Deborah
             Raney, asking when she was going to deliver those parts,
             and Deborah Raney was yelling at me to – to – I’m sorry.
             I’m sorry. Am I allowed to swear?

             THE COURT: You may.

             THE WITNESS: The words Deborah Raney used at the
             time were, I quote, “Get your fucking ass moving.”




                                            8
          USCA11 Case: 19-15155        Date Filed: 05/21/2021   Page: 9 of 17



      Hipps further testified that Raney

             was rushing me to get [the threaded rod shipment] out
             because it – everything for NASA was already late, and
             she rushed me to – to do the shipping. I asked Deborah
             Raney, “What do I need to do? What’s the process for
             getting something for shipping to government?” because
             at the time anything being shipped to government was
             completely different compared to shipping domestic or
             even international. There’s other paperwork that has to be
             included with it, which I had received no training at my
             time with STAT. When I asked Deborah Raney how do I
             fulfill this, how do I – what instructions, Deborah Raney
             quoted to me, “Figure it out yourself. I’m not you[r]
             fucking babysitter.”

      Hipps testified that Raney instructed him to “remove labels and packing

slips that were on the package itself so that it was just – just the – the package

alone without all of – all of the labels.”

      The jury also heard testimony from Hipps’s mother, Judith Ann Hipps. She

testified that her son was on the autism spectrum. She explained that, as a child, he

“preferred to be on his own. . . . He was very gifted in math and sciences. He . . .

devoured books, and he felt more comfortable there.” Even while he worked

toward his bachelor’s degree, Hipps lived at home. Judith Hipps also testified,

“Under pressure he would – oh he didn’t – he didn’t perform well under pressure at

all. He would get – he’d close into himself.” She testified that she had

accompanied her son to the public library where the third interview was conducted,

because she became worried when she heard he had been contacted by Shores for a


                                             9
         USCA11 Case: 19-15155       Date Filed: 05/21/2021     Page: 10 of 17



third time. She noted that, by the time of the third interview in 2016, her son had

long stopped working for STAT. Though she could not hear the interview from

her vantage point in the library, she watched the interview from afar and saw the

agents “leaning in” and Hipps’s “face fall.” It was at this point that Judith Hipps

approached the table where the interview was being conducted. The agents

informed her that she needed legal counsel and left. She described her son as

exhibiting “[t]error, shock, [and] disbelief” in that moment.

      At the conclusion of the government’s case, Hipps moved for a judgment of

acquittal. In ruling on the motion, the district court recognized that the

government’s case rested on “circumstantial evidence,” but ruled, “I have to look

at . . . the evidence . . . in the light most favorable to the Government, and although

I think the Government’s case is relatively thin, when you add on to it the alleged

confession, I think there’s sufficient evidence to go to the jury.”

      The jury convicted Hipps on all three counts. At sentencing, the district

court asked why Raney, the owner of STAT who signed the certification for the

threaded rods, had not been charged. The government explained it lacked

admissible evidence to do so.

      In imposing Hipps’s sentence, the district court stated the following:

             Well, I don’t really know where to begin. So let me kind
             of begin with the end. And that is to say that I have had
             both of these lawyers appear before me numerous times,
             and I have great respect for both of them.
                                          10
USCA11 Case: 19-15155       Date Filed: 05/21/2021     Page: 11 of 17




   I respect immensely the Office of the United States
   Attorney. They do good work. They do honest work, and
   they generally try to do the right thing. In this case, I think
   they did the wrong thing. I don’t think it was a matter of
   bad motive. I think it was a matter of bad judgment, just
   like Mr. Hipps, with his disability, exercised a case of bad
   judgment.

   Our collective job here as members of the judiciary is to
   dispense justice. It’s an important job. Indeed, it’s critical
   to the maintenance of a civil society. This was recognized
   long ago by Aristotle as one of the cardinal virtues of
   humanity.

   We in the third branch try hard to get it right, and I believe
   we usually do. But sometimes we fail. In this case, I think
   we have.

   It’s very hard to juxtapose Mr. Hipps with Ms. Raney and
   justify the outcome of this case. We have a practice in this
   Court after a jury trial of personally going back to the jury
   room and thanking jurors. And in this case, when I went
   back there, every juror was crying, every one of them.
   And they, too, wanted to know what happened to Ms.
   Raney.

   I can’t change the result of the jury’s verdict. But I can, in
   some small measure, hope to correct this injustice in the
   form of my sentence. I wish I could do more. But I, too,
   have taken an oath, and my oath of office requires me to
   impose a sentence upon a conviction by the jury in this
   case.

   So having considered the matter with great sadness, it is
   the judgment of the Court the defendant, Jonathan Charles
   Hipps, is placed on probation for a term of one year. His
   term consists of one year of probation on each of the
   Counts, I, II, and III, such terms to be run concurrently. . . .


                                 11
         USCA11 Case: 19-15155       Date Filed: 05/21/2021    Page: 12 of 17



             After considering the advisory sentencing guidelines in
             this case, as well as all the sentencing factors under 18,
             United States Code, Section 3553(a), I find that the
             sentence imposed is unjust, but nevertheless required by
             my oath of office.

             I’m not proud today to be a federal district judge.

      In July 2020, seven months into his sentence of one year’s probation, Hipps

moved for early termination. He cited the adverse impact being on probation had

on his ability to obtain gainful employment and the “devastating collateral

consequences of a federal conviction,” including “the permanent stigma” of having

felony convictions. The government did not oppose the request. The district court

terminated Hipps’s probation in August 2020.

      Hipps timely appealed his convictions. We now address Hipps’s argument

that the district court plainly erred in allowing Agent Shores to testify on his

assessment of Hipps’s credibility. Agent Shores repeatedly testified that he did not

find Hipps to be credible. Although Hipps objected to one set of Agent Shores’s

testimony on credibility before the district court, he only argues plain error on

appeal. We note litigants likely cannot dictate the standard of review on appeal,

see, e.g., United Sates v. Neuci-Pena, 711 F.3d 191, 196 (1st Cir. 2013) (rejecting

party’s argument that de novo review applied to argument not raised in the district

court); United States v. Vontsteen, 950 F.2d 1086, 1091 (5th Cir. 1992) (en banc)

(“[N]o party has the power to control our standard of review”); Cordrey v. Euckert,


                                          12
         USCA11 Case: 19-15155         Date Filed: 05/21/2021    Page: 13 of 17



917 F.2d 1460, 1465 (6th Cir. 1990) (applying de novo review in a case where

“neither party discussed the proper standard of review on appeal”). And Hipps

may be entitled to abuse-of-discretion review as to the objected-to statement. But

we proceed with the plain error standard set out by Hipps because his challenge

succeeds either way.

                                            II

      To establish plain error, a defendant must show that there was an error, that

the error was plain, and that the error affected his substantial rights. United States

v. Campbell, 223 F.3d 1286, 1288 (11th Cir. 2000) (per curiam). If he makes that

showing, then we will correct the error if it seriously affects the fairness, integrity,

or public reputation of judicial proceedings. Id.

      To be sufficiently “plain,” the alleged error must be clear from the plain

meaning of a statute or constitutional provision, or from a holding of the Supreme

Court or this Court. United States v. Rodriguez, 627 F.3d 1372, 1381 (11th Cir.

2010). A defendant must satisfy the reviewing court’s judgment, informed by the

entire record, that but for the error “the probability of a different result is sufficient

to undermine confidence in the outcome of the proceeding.” United States v.

Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004) (quotation

marks omitted).




                                            13
         USCA11 Case: 19-15155       Date Filed: 05/21/2021    Page: 14 of 17



                                          III

      We conclude the district court plainly erred in allowing Agent Shores to

testify repeatedly about his perception of Hipps’s truthfulness and credibility.

Our precedent is clear that a witness may not testify as to the credibility of another

witness in this manner. United States v. Henderson, 409 F.3d 1293, 1299 (11th

Cir. 2005) (citing Fed. R. Evid. 608(a)). That is because Federal Rule of Evidence

608(a) “permits a witness to testify as to another witness’s general character for

truthfulness or untruthfulness,” but not “about another witness’s truthfulness on a

particular occasion.” United States v. Rivera, 780 F.3d 1084, 1096 (11th Cir.

2015).

      Here, Agent Shores did exactly what our precedent prohibits: he testified

about the credibility of Hipps, who was a witness in his own defense. Agent

Shores stated multiple times that he did not believe Hipps to be truthful. And

Agent Shores’s statements that he did not believe Hipps had little relevance to

other legitimate lines of testimony, such as explaining his investigative methods.

For example, when relaying that during the third interview Hipps said he “didn’t

see the wording” on the label, Agent Shores added, “That is when, I guess, we

would call it – I confronted him. I made an affirmative statement: ‘I don’t believe

you.’” Agent Shores’s commentary on Hipps’s credibility was not responsive to

the government’s direct questions. For instance, after Agent Shores described


                                          14
         USCA11 Case: 19-15155        Date Filed: 05/21/2021    Page: 15 of 17



Hipps’s email to CBOL declining to obtain non-domestic materials, the

government asked, “what happened after this?” Agent Shores responded, “This

raised more questions . . . . we now had concern[s] about the threaded rod. I also

had concerns as to whether or not Mr. Hipps had been honest with me during the

first two interviews.” This record shows that such testimony does not help to

explain the investigation or relay factual events; rather, it served to discredit Hipps.

When the government asked Agent Shores whether he had “shown [Hipps]

anything that was in the file folders,” Shores gave an extended answer, ending

with, “at this point I told Mr. Hipps I no longer believed anything he was saying.”

These statements about Hipps’s truthfulness, tacked on at the end of Agent

Shores’s responses, served no purpose other than to undermine Hipps’s credibility.

      The district court overruled Hipps’s objection to Agent Shores’s testimony

on his credibility. But under this Circuit’s precedent, “the duty to make credibility

determinations about a trial witness falls squarely in the province of the jury, and it

is not appropriate for another witness . . . to tread on the jury’s turf.” Rivera, 780

F.3d at 1096. In permitting Agent Shores to repeatedly comment on Hipps’s

credibility, the district court plainly erred. See id.; Henderson, 409 F.3d at 1299 (a

witness may not testify on another witness’s credibility under the guise of

explaining investigative steps “as an indirect way of bolstering . . . or attacking”

the credibility of another witness); United States v. Schmitz, 634 F.3d 1247, 1269


                                           15
         USCA11 Case: 19-15155        Date Filed: 05/21/2021     Page: 16 of 17



(11th Cir. 2011) (a witness is prohibited from testifying as to his personal opinion

of a witness’s veracity).

      Next, the plain error affected Hipps’s substantial rights. Campbell, 223 F.3d

at 1288. The government’s case relied on circumstantial evidence and was, as the

district court put it, “relatively thin.” Agent Shores and Agent DiVita insisted that

Hipps confessed to the crime during the third interview, even though DiVita’s

notes said instead that Hipps did not know he was doing anything wrong, and

neither agent recorded the interview. Agent Shores’s repeated statements that he

did not believe Hipps possibly affected the jury’s perception of Hipps’s testimony.

Given that the prosecution relied on circumstantial evidence and the credibility of

witnesses was a central issue at trial, we cannot say that this error, in light of the

entire record, did not raise the probability of a different verdict. Dominguez

Benitez, 542 U.S. at 83, 124 S. Ct. at 2340. We thus conclude that “the probability

of a different result is sufficient to undermine confidence in the outcome of the

proceeding.” Id. (quotation marks omitted).

      The error also affected the fairness, integrity, and public reputation of the

proceeding. See Campbell, 223 F.3d at 1288. The district court recounted a

negative emotional reaction from the jury following its delivery of the verdict:

“[E]very juror was crying, every one of them.” The court, too, said that it “wish[ed

it] could do more” to “correct th[e] injustice” of the verdict, but was bound by its


                                           16
        USCA11 Case: 19-15155       Date Filed: 05/21/2021   Page: 17 of 17



oath of office to impose a sentence on Hipps. Because Hipps has shown plain

error requiring vacatur of his convictions, we need not address his remaining

arguments.

      CONVICTIONS VACATED AND REMANDED.




                                        17